Citation Nr: 0336314	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  94-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine, to include degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to February 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from November 1992 and January 1994 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Chicago, Illinois.  

At his April 2003 personal hearing, the veteran asserted that 
he was not informed of his appellate rights when his claim of 
entitlement to service connection for a neck disorder was 
originally denied in February 1971.  He also contended that 
he was not informed of his appellate rights when his claim of 
entitlement to service connection for arthritis of the lumbar 
spine was denied in July 1973 and in October 1985.  With 
respect to the veteran's lumbar arthritis claim, the Board 
has reviewed the claims folder and has determined that the 
veteran was, in fact, notified of his appellate rights in a 
July 1973 letter that accompanied the rating decision and a 
November 1985 statement of the case issued after the February 
1985 rating decision.  The July 1973 letter specified that if 
the veteran had no further evidence but believed that the 
decision was incorrect, he could "initiate an appeal to the 
Board of Veterans Appeals by filing a notice of disagreement 
at any time within one year from the date of this letter . . 
. [i]n the absence of a timely appeal, this decision will 
become final."  No appeal was received in response to the 
November 1985 SOC.  Therefore, the July 1973 and February 
1985 rating decisions are final.  

With respect to the veteran's neck disorder claim, it does 
not appear that he was notified of his appellate rights and 
as such, the February 1971 rating decision is not final.  
Therefore, new and material evidence need not be submitted in 
order to reopen the veteran's claim, and the issue on appeal 
has been recharacterized as shown above.  


REMAND

The Board has determined that additional development is 
necessary in the present case.

As a preliminary matter, the Board observes that during the 
pendency of this appeal, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Following a review of the veteran's claims file, it does not 
appear that he has yet been apprised of the new rights 
provided to him under the VCAA.  Until recently, such VCAA 
notice was routinely provided to the veteran directly by the 
Board, and that was done at the veteran's April 2003 hearing.  
See 38 C.F.R. § 19.9(a)(2) (2003).  However, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2003), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b).  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions of the VCAA.

During the course of the veteran's appeal, the Schedule for 
Rating Disabilities pertaining to spinal disorders under 38 
C.F.R. § 4.71a was amended and rewritten, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).  The 
veteran has not been notified of these changes.  Despite the 
fact that the veteran has undergone several VA examinations, 
additional examination is required as a result of the 
changes in the rating criteria.  In particular, the record 
does not indicate whether the veteran's age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, affect his normal range of 
motion of the thoracolumbar spine.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  

It also appears from the record that the veteran may have 
been treated for his low back strain at several medical 
facilities that have not been contacted to submit evidence.  
At his April 2003 personal hearing, he reported the 
facilities that treated him and the approximate dates of the 
treatment.  On remand, all such available records relating to 
a diagnosis or treatment for low back strain should be 
obtained and associated with the claims folder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED for the 
following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance 
issued after the date of this Board 
decision.  

2.  Contact the VA Medical Center (VAMC) 
in St. Louis, Missouri and obtain all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from 1970 to 1990.  If no such records 
can be found, or are unavailable, ask for 
specific confirmation of that fact.  

3.  Contact the VAMC in Columbia, 
Missouri and obtain all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran from 1975 to 
2000.  If no such records can be found, 
or are unavailable, ask for specific 
confirmation of that fact.  

4.  Contact the VAMC in Big Springs, 
Texas and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from 1970 to 
1980.  If no such records can be found, 
or are unavailable, ask for specific 
confirmation of that fact.  

5.  Contact the VAMC in Iowa City, Iowa 
and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from 1985 to the 
present.  If no such records can be 
found, or are unavailable, ask for 
specific confirmation of that fact.  

6.  Contact the VAMC in Quincy, Illinois, 
and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from 1975 to the 
present.  If no such records can be 
found, or are unavailable, ask for 
specific confirmation of that fact.  

7.  After obtaining any available VA 
records, as listed above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination to determine the severity of 
his low back strain.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

Range of motion studies should be 
accomplished and the examiner should 
indicate whether because of the veteran's 
age, body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in this particular 
individual should be considered normal 
for this individual.  The examiner is 
specifically requested to comment on the 
following:

(a) does the veteran have a current 
cervical spine disorder and 
degenerative disc disease of the 
lumbar spine that are of separate 
and distinct pathology from his 
service-connected low back strain? 
	
(b) if the answer to (a) is yes, the 
examiner should comment on whether it 
is at least as likely as not that the 
veteran's cervical spine disorder and 
degenerative disc disease of the 
lumbar spine are causally or 
etiologically related to an injury 
incurred during active service; or due 
to, the result of, or aggravated by 
the veteran's service-connected low 
back strain; or otherwise related to 
the veteran's military service.  

(c) if possible, the examiner should 
separate the symptomatology and 
manifestations associated with the 
veteran's degenerative disc disease of 
the lumbar spine from that associated 
with his low back strain. 
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.



8.  After the above development has been 
completed, readjudicate the claims.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.  The 
supplemental statement of the case must 
contain notice of the 2003 revisions to 
the criteria for rating spine disorders.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation, 
including reporting for any scheduled VA examination, in VA's 
efforts to assist him is both critical and appreciated.  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




